Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 10, 2020

The Court of Appeals hereby passes the following order:

A20A1090. SHANITA R. GRAY v. JEFFREY COOPER et al.

      Shanita Gray filed a medical malpractice claim against Dr. Jeffrey Cooper and
Cooper Pediatrics. On July 2, 2019, the trial court dismissed the complaint based
upon Gray’s failure to file an expert affidavit. Gray filed a motion for reconsideration,
which the trial court denied on July 30, 2019. On August 26, 2019, Gray filed this
direct appeal. We lack jurisdiction.
      A notice of appeal must be filed within 30 days after the entry of the trial
court’s order. OCGA § 5-6-38 (a). “The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon an appellate court.” Perlman
v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (punctuation omitted).
The filing of a motion for reconsideration does not extend the time for filing a notice
of appeal, and the denial of a motion for reconsideration is not itself a directly
appealable order. See Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000);
Savage v. Newsome, 173 Ga. App. 271, 271 (326 SE2d 5) (1985). Here, Gray’s notice
of appeal, was filed 55 days after entry of the order dismissing her complaint. The
notice of appeal is thus untimely.
For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.

                               Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                02/10/2020
                                      I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                               , Clerk.